Citation Nr: 0531161	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-42 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and 
anxiety disorder, not otherwise specified.

REPRESENTATION

Appellant represented by:	Hugh F. (Trey) Daly, attorney


INTRODUCTION

The veteran served on active duty from March 1982 to August 
1986 and from April 1987 to June 1991.  His DD Form 214 
reflects that his awards and decorations include the Combat 
Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied the veteran's claim because it found 
that he did not have a confirmed diagnosis of PTSD and there 
was no evidence showing an anxiety disorder began in service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder and anxiety disorder, not otherwise 
specified.

The evidence needed to substantiate his claim for service 
connection for PTSD is (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005).

In this case, records reflect combat service and the veteran 
has submitted evidence to support his claim that he has PTSD.  
The veteran submitted a November 2004 statement from M. C, 
PhD., a VA staff psychologist, who reported working with the 
veteran since 1996 for his substance dependence and who 
raised concerns that PTSD first arose at that time.  While 
some of the treatment records from Dr. M. C. are on file, the 
records to not appear to be complete.  In the November 2004 
statement Dr. M. C. also identified a number of other VA 
records including a psychological evaluation performed by J. 
L., MA., on April 15, 2003, that diagnosed PTSD and 
"recent" treatment from his psychiatrist Dr. T. C.  The 
April 2003 evaluation is not of record and it is not clear 
whether all the records from Dr. T. C have been associated 
with the file.  As the question of whether the veteran has 
PTSD is central to his claim these additional records are 
required.  

In addition, the findings on the VA examination on April 7, 
2003 were not clear.  It was noted that the veteran had non-
military and military stressors and that no psychological 
tests were ordered.  The diagnosis was anxiety disorder, not 
otherwise specified and while the examiner did not list PTSD 
under the diagnosis he noted that the veteran did endorse 
some of the symptoms for PTSD.  He also endorsed 
symptomatology of an anxiety disorder not otherwise specified 
which was felt to be related to post traumatic stress 
disorder, but did not endorse criteria satisfying the 
avoidance criteria.  The veteran also described a post-
military stressor event of his mother being murdered.  The 
examiner then noted that the anxiety disorder not otherwise 
specified diagnosis may not be entirely attributable to his 
military experience.  The evaluation of April 15, 2003, 
described above by Dr. M. C. came after the VA examination 
and is relevant to clarify whether the veteran has PTSD or an 
anxiety disorder that is the result of service.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred. Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The VA's duty to assist also requires 
that the veteran be afforded a VA examination with respect to 
his disability, which should take into account his treatment 
records and medical history, and includes an opinion as to 
the etiology of his disability before a decision concerning 
his appeal can be made. See Pond v. West, 12 Vet. App. 341, 
346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  

In view of the foregoing, it is the opinion of the Board that 
additional evidence must be obtained and whether the veteran 
has PTSD or an anxiety disorder as the result of service must 
be clarified.  The examiner who saw the veteran in April 2003 
should be asked to clarify the diagnosis or the veteran 
should be scheduled for a VA examination to determine whether 
he has an acquired psychiatric disorder, to include post-
traumatic stress disorder and anxiety disorder, not otherwise 
specified that is related to service. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


1. The AMC should contact the 
veteran and request that he identify 
all health care providers, VA and 
non-VA from which he has received 
treatment for his psychiatric 
disorder.  With authorization from 
the veteran, the AMC should attempt 
to obtain and associate with the 
claims file medical records 
identified by the veteran that have 
not been secured previously.  In any 
event, the AMC should obtain and 
associate with the claims file all 
VA treatment records for the 
veteran, including, but not limited 
to, mental hygiene clinic records, 
dated from 1996 to the present, the 
treatment records from Dr. T. C and 
the evaluation from J. L, MA, dated 
on April 15, 2003.  All evidence 
received should be associated with 
the record.

2. The AMC should return the claims 
file to the examiner at the VA 
Medical Center (VAMC) in Cincinnati, 
Ohio who conducted the April 2003 VA 
examination, if available, for 
clarifying information to confirm or 
rule out a diagnosis of PTSD based 
solely on stressor(s) from the 
veteran's combat service and whether 
his anxiety disorder, not otherwise 
specified is related to service 
rather than non-service events.  If 
the examiner is not available or an 
examination is necessary it should 
be scheduled.  The claims file, with 
any additional evidence that has 
been received, should be made 
available for the examiner's review 
and that it was available should be 
noted in the report.  The examiner 
should be requested to provide an 
opinion, with complete rationale, as 
to whether it is at least as likely 
as not that the stressor(s) from his 
combat service, rather than non-
military events supports a diagnosis 
of PTSD consistent with DSM-IV, in 
accordance with 38 C.F.R. § 
4.125(a).  If the veteran does not 
have PTSD, the examiner should then 
provide an opinion as to whether it 
is at least as likely as not that an 
anxiety disorder, not otherwise 
specified, is etiologically related 
to such service.  A clear rationale 
for all opinions would be helpful 
and a discussion of the facts and 
medical principles involved would be 
of considerable assistance to the 
Board. 

3. Thereafter, the AMC should review 
the record and assure that all 
required development has been 
completed to the extent possible.  
Then, the AMC should readjudicate 
entitlement to service connection 
for an acquired psychiatric 
disorder, to include post-traumatic 
stress disorder and anxiety 
disorder, not otherwise specified.  
If the benefits sought on appeal are 
not granted, the AMC should issue a 
supplemental statement of the case 
that addresses all evidence not 
previously considered by the RO and 
inform the veteran of laws and 
regulations pertinent to his claim.  
The veteran and his representative 
should be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

